     Case 2:18-cv-01463-JAD-PAL Document 13 Filed 01/03/19 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 4460
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
10   Attorneys for Plaintiff Emile Jenkins
11
12
                               UNITED STATES DISTRICT Court
13
                                   DISTRICT OF NEVADA
14
15
     EMILE JENKINS,                           )   Case No.: 2:18-cv-01463-JAD-PAL
16                                            )
                                              )   STIPULATION TO EXTEND TIME
17                Plaintiff,                  )   OF TIME TO FILE MOTION FOR
                                              )   REMAND/REVERSAL
18         vs.                                )
                                              )   (FIRST REQUEST)
19   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )
20                                            )
                  Defendant.                  )
21                                            )
22
           Plaintiff Lisa Anderson and Defendant Nancy A. Berryhill, Acting
23
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
24
     subject to this court’s approval, to extend the time from January 3, 2019 to
25
     February 6, 2019, for Plaintiff to send her Motion for Remand/Reversal with all
26
27
                                              -1-
28
     Case 2:18-cv-01463-JAD-PAL Document 13 Filed 01/03/19 Page 2 of 3



 1   other dates in the Court’s Scheduling Order extended accordingly. This is
 2   Plaintiff's first request for an extension. This request is made at the request of
 3   Plaintiff’s counsel to allow additional time to fully research the issues presented.
 4   DATE: January 3, 2019             Respectfully submitted,
 5                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                            /s/ Cyrus Safa
 7                                 BY: _________________________
                                      Cyrus Safa
 8                                    Attorney for plaintiff Emile Jenkins
 9
10   DATE: January 3, 2019                 DAYLE ELIESON
                                           United States Attorney
11
12
13                                     /s/ Marcelo N. Illarmo
14                                 BY: ____________________________
15                                    Marcelo N. Illarmo
                                      Special Assistant United States Attorney
16                                    Attorneys for defendant Nancy A. Berryhill
                                      Acting Commissioner of Social Security
17                                    |*authorized by e-mail|
18
19
20
     DATED:      January 4, 2019
21
     IT IS SO ORDERED:
22
                                   ____________________________________
23                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
                                               -2-
28
